Citation Nr: 0836313	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran served in the U.S. Marine Corps from June 1969 to 
June 1972, and in the U.S. Navy from December 1975 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran has a current left ear hearing loss 
disability which was manifested in active service or within 
his first year after separation.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2006, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter also described how VA 
determines disability ratings and effective dates. 

The Board finds that the contents of the September 2006 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  Furthermore, the June 2007 
rating decision, October 2007 SOC, and March 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not asserted any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, the veteran contends that he has left ear 
hearing loss due to acoustic trauma incurred while in active 
service.  Specifically, he contends that his hearing loss was 
caused by exposure to loud weapons while serving in Vietnam, 
and subsequent exposure to loud aircraft and machinery noise 
while in the Navy.  Service connection was granted for 
hearing loss in the right ear in the June 2007 rating 
decision that is the subject of this appeal, and the right 
ear condition is not before the Board at this time.  

The veteran's "Combat History - Expeditions" form included 
in his personnel records confirms that he served in Vietnam.  
His separation document, DD Form 214 lists his specialty in 
the Marine Corps as anti-tank assault man.  In addition, a 
March 1977 letter from the veteran's commanding officer and a 
September 1977 Report of Enlisted Performance Evaluation 
indicate that he was assigned to serve as an aircraft 
maintenance crewman in the Navy.  Based on both the veteran's 
description of his duties in service and his personnel 
records, the Board concedes, for the purpose of the present 
decision, that exposure to some loud noise may have occurred 
during active service in both the Marine Corps and the Navy 
while serving in Vietnam and as an aircraft mechanic.

While noise exposure is conceded here, that alone cannot 
serve as a basis for a grant of service connection.  Rather, 
the evidence must show that the veteran has a current hearing 
loss disability which is a result of such in-service 
exposure.  That has not been demonstrated here, as will be 
explained below.  
 
The veteran's service treatment records (STRs) fail to show 
any hearing loss disability as defined by 38 C.F.R. § 3.385.  
The veteran indicated in the Report of Medical History for 
his enlistment examination in April 1969 that he had no 
history of hearing loss, and audiometric testing was normal.  
Audiometric testing conducted upon the veteran's release from 
active duty in the Marine Corps in May 1972 was again normal, 
as was testing in November 1975 upon the his enlistment in 
the Navy.  Finally, a September 1979 test conducted at the 
time of the veteran's separation from active service revealed 
the following thresholds in decibels for the left ear at the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz), 
respectively:  5, 5, 5, 10, and 10.  Thus, there is no 
evidence that the veteran had a left ear hearing loss 
disability at the time of either entrance into or separation 
from either period of service.

Following active service, the veteran continued to serve in 
the U.S. Navy Reserve.  In July 1985, he indicated in a 
Report of Medical History that he had no history of hearing 
loss, and audiometric testing continued to show normal 
hearing.  Then, in December 1986, although the veteran 
continued to report no hearing loss, audiometric testing 
showed a slight deficiency at the 2000 Hz level.  
Specifically, testing revealed the following thresholds in 
decibels at the frequencies 500, 1000, 2000, 3000, and 4000 
Hz, respectively:  0, 0, 30, 10, and 0.  However, these 
thresholds still did not meet the definition of a disability 
as defined by 38 C.F.R. § 3.385.  Furthermore, the veteran's 
hearing at the frequencies other than 4000 Hz seem to 
indicate improvement since the audiogram conducted at 
separation from active service in September 1979.

The first evidence of a hearing loss disability in the left 
ear is found in a November 1987 audiometric examination.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The November 1987 test revealed the 
following thresholds in decibels at the frequencies 500, 
1000, 2000, 3000, and 4000 Hz, respectively:  5, 10, 45, 15 
and 5.  Thus, the Board finds that the veteran does have a 
current hearing loss disability, as defined in 38 C.F.R. 
§ 3.385.  Notably, however, the veteran continued to check 
"no" in response to the question of whether he had symptoms 
of hearing loss.  Audiometric testing in December 1988 and 
January 1991 continued to show a deficiency at the 4000 Hz 
frequency. 

The veteran was afforded a VA examination in January 2007.  
He provided a consistent history of noise exposure while in 
active service.  In addition, he stated that between his 
Marine Corps and Navy service, he had worked as an aircraft 
mechanic, and that he engaged in recreational activities such 
as hunting.  The veteran reported a long history of bilateral 
hearing loss, dating back to when he was still in the Navy.  
Audiometric testing revealed the following thresholds in 
decibels at the frequencies 500, 1000, 2000, 3000, and 4000 
Hz, respectively:  10, 10, 45, 40, and 40.  The examiner 
assessed bilateral high frequency sensorineural hearing loss, 
but was unable to render an opinion as to causation, because 
he did not yet have access to the veteran's claims file.  

Later, in May 2007, the same VA examiner was able to review 
the veteran's claims, file and provided an opinion as to 
causation.  Specifically, the examiner stated that his review 
of the veteran's STRs was negative for hearing loss incurred 
during active service, and that audiometric testing was 
normal, with no threshold shifts noted, throughout all 
periods of active duty service.  Also, it was the examiner's 
opinion, based on clear and convincing evidence, that it was 
less likely than not that the veteran's current hearing loss 
is related to military noise exposure.  The most likely 
etiology of the veteran's current hearing loss state to be a 
combination of genetic and environmental factors incurred 
subsequent to military service, mostly presbycusis (age-
related factors).  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss within the veteran's first post-service year 
after his final period of active service.  Thus, because the 
evidence fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease are not satisfied.  

Moreover, the weight of the competent evidence does not 
demonstrate a connection between the veteran's current 
hearing loss and active service.  Continuity between the 
service separation and current hearing loss disability has 
not been established.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current difficulty hearing and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran states that his hearing loss 
is related to exposure to loud weapons while serving in 
Vietnam, and that symptoms of hearing loss were first noticed 
during his time in the Navy.  Even if his statements can be 
construed as alleging continuity of symptoms since active 
service, the absence of documented complaints of hearing loss 
or a hearing loss disability for eight years following 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the veteran's 
statements.   

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by 
acoustic trauma in service.  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case, the STRs show no 
chronic disability resulting from acoustic trauma.  
Furthermore, there is an eight-year gap between the veteran's 
separation from service and the first documentation of a 
hearing loss disability on the left side.  Moreover, the 
January 2007 VA examiner opined that it is less likely than 
not that the veteran's current hearing loss disability is 
related to military noise exposure.  

We acknowledge the veteran's argument that both of his ears 
were exposed to the same noise in service, and therefore both 
should be service connected.  We note with admiration his 
seven years of service to the Nation, including his receipt 
of the Combat Action Ribbon for his service in Vietnam.  
However, each disability claim must be reviewed under the 
law, and, although we have no comment on the RO's grant of 
service connection for the right ear, this appeal requires 
analysis of the objective medical findings as to the left 
ear.  In this case, the weight of the competent evidence is 
against a grant of service connection for left ear hearing 
loss.  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


